Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Preliminary Amendment
1.	Preliminary Amendment filed on 12/09/2019 has been noted by the examiner.
Citation of Relevant Prior Art 

2.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See MPEP 707.05.  Although the prior art discloses several unclaimed, some claimed limitation, for example:

BAO, CN 108736509 A, 2018-11-02, H 02 J 3/46 describes an active power grid multi-source distribution coordination optimizing control method, wherein, comprising: in the first time scale for all controllable distributed power unit for global optimization controlling; under the first time scale of global optimization control on the basis of each area with controllable distributed power supply unit of the autonomous region at a second time scale control access the whole of the active power grid; the first time scale of the time length is greater than the second time scale of the time length, the active power grid multi-source coordinating, optimizing and controlling method, wherein the area of autonomous control at the second time scale comprises: according to the global optimization control, obtain the area target value with the power exchange network according to the exchange target value of each area and the actual running situation, real-time 

Garces (US 2010/0067271 A1) describes a method of providing reactive power support is proposed. The method includes detecting at least one of a plurality of network parameters in a distributed solar power generation system. The generation system includes a plurality of photovoltaic modules coupled to a grid via inverters. The method further includes sensing a state of the photovoltaic modules coupled to the distributed solar power generation system and 
In one embodiment, a system having a plurality of photovoltaic modules coupled to a grid is proposed. The system includes at least one inverter coupled with the respective photovoltaic modules. A plurality of sensing devices are coupled to the grid and configured to sense at least one network parameter and a reactive power measure. The system further includes an optimization controller coupled to the at least one inverter and configured to generate a reactive power command. The reactive power command is used for compensating reactive power in the distributed solar power generation system based upon the at least one network parameter and a sensed state. In one embodiment of the invention, an apparatus for optimizing reactive power compensation is proposed. The apparatus includes a receiver configured to receive a plurality of network parameters and a status of inverters coupled to a photovoltaic module in a distributed solar power generation system coupled to a grid. A memory is coupled to the receiver to store the plurality of network parameters and the status. At least one processor is coupled to the receiver and configured to compute a reactive power measure for distributed solar power generation system based upon the network parameters and the status. The processor is configured to generate a reactive power command based upon the reactive power measure. The apparatus further includes a transmitter coupled to the processor and 
FISHMAN (US 2017/0338651 A1) describes an integrated multi-mode, large-scale electric power support system for providing an on demand electrical power from a renewable energy source comprising a renewable solar energy source or a renewable wind energy source and at least one stored energy source to an electrical grid or an on demand reactive power delivery to or absorption from the electrical grid, the integrated multi-mode, large-scale electric power support system comprising: a multi-mode controller for controlling a selection of each one of a plurality of system configurations for the integrated multi-mode, large-scale electric power support system responsive to a system mode request from the electrical grid; a photovoltaic power station or a wind farm having a DC power capacity of supplying a minimum of 2,500 kW from a plurality of solar renewable energy string circuits or a plurality of wind renewable energy turbine power electronic blocks connected to a renewable energy DC power bus as a supply of renewable energy DC current, each of the plurality of solar renewable energy string circuits comprising a plurality of photovoltaic modules and each of the plurality of wind renewable energy turbine power electronics blocks comprising a wind turbine and a wind turbine controller connected to an optimizer input of a renewable energy power optimizer, and an optimizer output of the renewable energy power optimizer connected to the renewable energy DC power bus, the optimizer output having a galvanic isolation with the optimizer input; a plurality of system power modules, each of the plurality of system power modules 

Recio (US 2015/0236510 A1) describes a method of sourcing and sinking reactive power to an electric utility grid from a customer site, the method comprising: receiving a grid alternating current having a real power component 

Galler (US 2012/0217807 A1) describes a system for the dynamic regulation of a regenerative energy generation installation comprising a plurality of energy generation units. Said system has a signal input for receiving a pre-determined set value, a measuring device for measuring an actual value on an output of the energy generation installation, and a regulating device for regulating the energy generation units based on the set value and the measured actual value. A system for regulating a regenerative energy generation installation comprising a plurality of energy generation units, comprising a signal input for receiving a pre-determined set value for the energy generation installation, a measuring device for measuring an actual value at a grid connection point of the energy generation installation, and a regulating device for regulating the actual value to the set value by regulating the individual energy generation units, and wherein the set value originates as individual values or a common vector from a control computer of the energy generation installation, wherein the regulating device processes additional measured values of the energy generation units, and wherein the regulating device stabilizes a displacement factor to a fixed, pre-determined value or stabilizes the displacement factor to a variable value pre-determined by .

Allowable Subject Matter
3.	Claims 1-10 are allowed.
Reasons for Allowance
4.	The following is an examiner's statement of reasons for allowance:
Independent claim 1 contains allowable subject matter. None of the prior art of record shows or fairly suggests the claimed invention. 

Regarding claim 1:
The primary reason for the allowance of claim 1 is the inclusion of a method for optimizing the energy supply from a variable electrical energy source in an electrical facility connected to an electrical energy distribution network at a connection point said electrical facility comprising: a step of determining the first active power and the first reactive power that must be supplied by the inverter according to the second active power and the second reactive power

Claims 2-10 are allowed due to their dependency on claim 1.


Contact information

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tung Lau whose telephone number is (571)272-2274, email is Tungs.lau@uspto.gov. The examiner can normally be reached on Tuesday-Friday 7:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene, can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-
/TUNG S LAU/Primary Examiner, Art Unit 2862
Technology Center 2800 
March 11, 2022